Citation Nr: 0011884	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $9,576.00, to include 
the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The appellant is the widow of the deceased veteran who had 
active duty from August 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.


REMAND

A preliminary review of the record discloses that the 
appellant was in receipt of widow's pension benefits.  Since 
the time of her award, the appellant has been advised a 
number of times of the necessity for reporting income from 
all sources and any changes in income or net worth promptly 
to the RO.  In January 1993, the appellant's pension award 
was terminated effective January 1989 based on information 
provided from the State of California showing the receipt of 
income from the state Department of Social Services for In 
Home Support Services (IHSS).  This income, noted to be in 
the amount of $5,196.00 in 1989, caused her income to be 
above the income limit.  The appellant was advised of the 
termination of her benefit award, and of the creation of an 
overpayment, by letter dated in February 1993.

In February 1993, the appellant submitted a VA Form 4-5655, 
Financial Status Report, and requested a waiver of the entire 
debt.  In September 1993, the Committee on Waivers and 
Compromises decided that although there was no evidence of 
fraud, misrepresentation, or bad faith, waiver would be 
denied because the appellant bore considerable fault in the 
creation of the overpayment, having failed to include her 
IHSS income in her reports of income to VA beginning in 
October 1987.  The Committee also noted that she had reported 
$60,000 in the bank in her recent Financial Status Report.

The appellant filed a notice of disagreement with this 
decision in October 1993 and indicated a desire to begin a 
repayment plan in the smallest amount possible, or $10.00 a 
month.  Following the issuance of a statement of the case, a 
substantive appeal was received in March 1994 which disputed 
the amount of the debt.  Specifically, the appellant stated 
that she was under the assumption that all IHSS income was 
"not only excludable but not even reportable" and therefore 
all pertinent Eligibility Verification Reports excluding this 
as income were accurately filed in a timely manner.

Although a Memorandum of Affirmation of Prior Decision was 
prepared and sent to the appellant by the Committee in April 
1994, this only stated that the factual basis for the denial 
of the waiver was essentially the same.  It does not appear 
that the RO properly considered the validity of the 
appellant's debt.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"),  has clearly stated 
its intention to discourage piecemeal considerations of 
claims, and has held that if one issue has a significant 
impact on another issue, then such issues are inextricably 
intertwined and must be adjudicated together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Based upon statements in 
the record, the Board has determined that the appellant has 
raised the issue of whether the overpayment in this case was 
properly created and the Board has determined that this issue 
is inextricably intertwined with the waiver issue currently 
certified for appellate review.  Since the appellant is 
questioning the validity of the overpayment (i.e., the issue 
of proper creation of the overpayment of VA pension benefits 
in the amount of $9,576.00), this issue should be adjudicated 
by the RO prior to appellate review of the issue of 
entitlement to waiver of the recovery of the overpayment.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); VAOGCPREC 6-98 
(April 24, 1999).

When the above development has been completed, if any portion 
of the appellant's indebtedness is found to be valid, the RO 
should refer the case to the Committee on Waivers and 
Compromises for a determination of whether the appellant is 
entitled to a waiver of her pension benefit overpayment.  If 
the request for waiver is denied, the appellant must be 
informed of her right to appeal both decisions (i.e., the 
validity of the debt and the denial of the waiver request) to 
the Board.  See VAOGCPREC 6-98.

In light of the foregoing, and to ensure due process of law, 
the case is REMANDED to the RO for the following actions:

1.  The RO should prepare a written 
administrative decision concerning the 
validity of the debt in question, to 
specifically set forth the individual 
disbursements which comprise the debt 
amount.  Consideration should be given to 
the provisions of 38 C.F.R. § 3.500 
(1999).

2.  The RO must explain how the 
overpayment was created.  In so doing, 
the RO must set forth the period of the 
overpayment, the amount paid during the 
period of the overpayment and the 
reason(s) the overpayment was created 
with supporting laws and regulations; and 
make a specific finding regarding 
administrative error, if any, in the 
creation of the debt.

3.  If the RO determines the debt is 
validly established, the request for 
waiver of recovery of the overpayment 
should be readjudicated by the Committee 
on Waivers and Compromises.  The RO 
should also inform the appellant of her 
right to appeal the issue with respect to 
the validity of the debt.

If the determination is adverse to the appellant, or if a 
timely notice of disagreement is received with respect to the 
issue of the validity of the debt, the RO should issue a 
supplemental statement of the case on all issues in appellate 
status, and the appellant and her representative should be 
given an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



